Detailed Action
Applicants arguments in the response filed 7/13/2022 are acknowledged and entered into the record.
Accordingly, Claims 1-12 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections Maintained - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Journal of Hematology and Oncology 2013, 6:36) as evidenced by the instant specification.
The claims are drawn to a combination of an anti-CD19 antibody (XmAb5574, MOR00208) and a Bruton’s tyrosine kinase (BTK) inhibitor and a method of treatment comprising administering said synergistic combination. The instant specification discloses “MOR00208” and “XmAb 5574” are used as synonyms to describe the antibody shown in Figures 4 and 5 (see page 10 1st paragraph).
Wu et al. teach methods of treating chronic lymphocytic leukemia (CLL) with drugs such as dendamustine, ofatumumab, lenalidomide, ibrutinib, idelalisib, veltuzumab, XmAb5574, navitoclax, dasatinib, alvespimycin, and TRU-016. Wu et al. disclose “CLL is typically sensitive to a variety of cytotoxic drugs, but the disease is considered incurable. Treatment is generally recommended to control symptoms and reduce bulk of disease but without substantially improving survival. Emerging understanding of the molecular pathophysiology of CLL has facilitated the development of new drugs with a view to improving clinical outcomes for this malignancy”.  Tables 1-6 of Wu et al. disclose single agents as well as combination therapy for treatment of CLL. One examples shows the combination of the BTK inhibitor, ibrutinib, with the anti-CD20 therapeutic antibody rituximab. Wu et al. disclose the following results ”A recent study however showed that high risk patients treated with ibrutinib plus rituximab had a higher ORR of 85%, and suggested additional development of ibrutinib for high-risk CLL patients”. Wu et al. further discloses results from treatment administering the anti-CD19 antibody instantly claimed stating “XmAb5574 showed tolerable toxicity profile and preliminary evidence of antitumor activity in high-risk patients with relapsed/refractory CLL. Based on the results of this study, a phase 2 study of this agent in patients with CLL and other B- cell malignancies is encouraged”. Wu et al. review several clinical trials using a combination of different agents to evaluate clinical efficacy. Wu et al. does not specifically teach the combination of the anti-CD19 antibody “XmAb5574” in combination with a BTK inhibitor (or the specific inhibitor ibrutinib) as instantly claimed. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the anti-CD19 antibody “XmAb5574” in combination with a BTK inhibitor, such as ibrutinib, for the treatment of non-Hodgkin’s lymphoma including chronic lymphocytic leukemia (CLL) based on the teachings of Wu et al. One of ordinary skill in the art would have been motivated to use the agents in combination in a method of treatment in view of the clinical data presented in Wu et al.  Each of these agents had been taught by the prior art to be effective B-cell disorders such as CLL, thus the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teaching of the prior art of processes using either the anti-CD19 antibody “XmAb5574” or the BTK inhibitor, ibrutinib, in the process of CLL treatment, it would have been obvious to treat tumors with both, XmAb5574 and ibrutinib, because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as agents for the same purpose.  One of ordinary skill in the art would have reasonably expected to obtain effective treatment with either or both of these agents.
Additionally, although the prior art does not explicitly disclose the intervals instantly claimed "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and see M.P.E.P. § 2144.05 II.A. Moreover, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804,809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989). Although the prior art does not explicitly teach the administration separately, simultaneously, etc as claimed, it would be conventional and within the skill of the art to identify the optional administered times. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It is clear that both the prior art and claimed method administer the same agents to achieve the same results. It would be conventional and within the skill of the art to determine the optimal administration regimens.

Response to Arguments
Applicant's argue in the response filed 7/13/2022 point to data in the instant specification to demonstrate the unexpected synergistic activity of the claimed methods. These arguments have been fully considered but they are not persuasive. Applicants arguments are not commensurate in scope with the instant claims. The specific results provided in the specification are of the specific combination of the anti-CD19 antibody (XmAb5574, MOR00208) and the specific BTK inhibitor, ibrutinib. The instant claims are dawn to the broad combination of anti-CD19 antibody (XmAb5574, MOR00208) and any BTK inhibitor. Applicants are requested to amend the claims to recite the specific BTK inhibitor, ibrutinib, to be commensurate in scope to the unexpected results.

All other rejections are hereby withdrawn in view of applicants approved terminal disclaimer in the response filed 7/13/2022.

Conclusion
Claims 1-12 are rejected.
No Claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meera Natarajan/Primary Examiner, Art Unit 1643